No. 1:17-bk-00021   Doc 902-3   Filed 03/16/21   Entered 03/16/21 15:33:24    Page 1
                                       of 26




                                                                             Exhibit B
No. 1:17-bk-00021   Doc 902-3   Filed 03/16/21   Entered 03/16/21 15:33:24    Page 2
                                       of 26




                                                                             Exhibit B
No. 1:17-bk-00021   Doc 902-3   Filed 03/16/21   Entered 03/16/21 15:33:24    Page 3
                                       of 26




                                                                             Exhibit B
No. 1:17-bk-00021   Doc 902-3   Filed 03/16/21   Entered 03/16/21 15:33:24    Page 4
                                       of 26




                                                                             Exhibit B
No. 1:17-bk-00021   Doc 902-3   Filed 03/16/21   Entered 03/16/21 15:33:24    Page 5
                                       of 26




                                                                             Exhibit B
No. 1:17-bk-00021   Doc 902-3   Filed 03/16/21   Entered 03/16/21 15:33:24    Page 6
                                       of 26




                                                                             Exhibit B
No. 1:17-bk-00021   Doc 902-3   Filed 03/16/21   Entered 03/16/21 15:33:24    Page 7
                                       of 26




                                                                             Exhibit B
No. 1:17-bk-00021   Doc 902-3   Filed 03/16/21   Entered 03/16/21 15:33:24    Page 8
                                       of 26




                                                                             Exhibit B
No. 1:17-bk-00021   Doc 902-3   Filed 03/16/21   Entered 03/16/21 15:33:24    Page 9
                                       of 26




                                                                             Exhibit B
No. 1:17-bk-00021   Doc 902-3   Filed 03/16/21   Entered 03/16/21 15:33:24   Page 10
                                        of 26




                                                                             Exhibit B
No. 1:17-bk-00021   Doc 902-3   Filed 03/16/21   Entered 03/16/21 15:33:24   Page 11
                                        of 26




                                                                             Exhibit B
No. 1:17-bk-00021   Doc 902-3   Filed 03/16/21   Entered 03/16/21 15:33:24   Page 12
                                        of 26




                                                                             Exhibit B
No. 1:17-bk-00021   Doc 902-3   Filed 03/16/21   Entered 03/16/21 15:33:24   Page 13
                                        of 26




                                                                             Exhibit B
No. 1:17-bk-00021   Doc 902-3   Filed 03/16/21   Entered 03/16/21 15:33:24   Page 14
                                        of 26




                                                                             Exhibit B
No. 1:17-bk-00021   Doc 902-3   Filed 03/16/21   Entered 03/16/21 15:33:24   Page 15
                                        of 26




                                                                             Exhibit B
No. 1:17-bk-00021   Doc 902-3   Filed 03/16/21   Entered 03/16/21 15:33:24   Page 16
                                        of 26




                                                                             Exhibit B
No. 1:17-bk-00021   Doc 902-3   Filed 03/16/21   Entered 03/16/21 15:33:24   Page 17
                                        of 26




                                                                             Exhibit B
No. 1:17-bk-00021   Doc 902-3   Filed 03/16/21   Entered 03/16/21 15:33:24   Page 18
                                        of 26




                                                                             Exhibit B
No. 1:17-bk-00021   Doc 902-3   Filed 03/16/21   Entered 03/16/21 15:33:24   Page 19
                                        of 26




                                                                             Exhibit B
No. 1:17-bk-00021   Doc 902-3   Filed 03/16/21   Entered 03/16/21 15:33:24   Page 20
                                        of 26




                                                                             Exhibit B
No. 1:17-bk-00021   Doc 902-3   Filed 03/16/21   Entered 03/16/21 15:33:24   Page 21
                                        of 26




                                                                             Exhibit B
No. 1:17-bk-00021   Doc 902-3   Filed 03/16/21   Entered 03/16/21 15:33:24   Page 22
                                        of 26




                                                                             Exhibit B
No. 1:17-bk-00021   Doc 902-3   Filed 03/16/21   Entered 03/16/21 15:33:24   Page 23
                                        of 26




                                                                             Exhibit B
No. 1:17-bk-00021   Doc 902-3   Filed 03/16/21   Entered 03/16/21 15:33:24   Page 24
                                        of 26




                                                                             Exhibit B
No. 1:17-bk-00021   Doc 902-3   Filed 03/16/21   Entered 03/16/21 15:33:24   Page 25
                                        of 26




                                                                             Exhibit B
No. 1:17-bk-00021   Doc 902-3   Filed 03/16/21   Entered 03/16/21 15:33:24   Page 26
                                        of 26




                                                                             Exhibit B
